Citation Nr: 0621186	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  04-36 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for service connected 
post traumatic stress disorder, currently evaluated at 30 
percent.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1965 to August 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 decision by The 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York which granted a 30 percent disability 
rating for the veteran's service connected post traumatic 
stress disorder (PTSD) and denied service connection for 
bilateral hearing loss.


FINDINGS OF FACT

1.  For the period of this appeal, the service-connected PTSD 
is shown to be productive of a disability picture that more 
nearly approximates that of occupational and social 
disability with reduced reliability and productivity.  

2.  The currently demonstrated bilateral hearing loss is not 
shown at least as likely as not to be due to the reported 
noise exposure during the veteran's period of active service.  


CONCLUSIONS OF LAW

1.  The criteria for assignment of a 50 percent rating, but 
not more, for the veteran's service-connected PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.31, 4.118 
including Diagnostic Code 9411 (2005).

2.  The veteran's disability manifested by a bilateral 
sensorineural hearing loss is not due to disease or injury 
that was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5107, 7104 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.307, 3.309,  3.385 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

 Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2005). 

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that a comprehensive VCAA letter, as opposed to 
a patchwork of other post-decisional documents (e.g., 
statements or supplemental statements of the case), was 
required.  The Federal Circuit further held that such a 
letter should be sent prior to the appealed rating decision 
or, if sent after the rating decision, before a 
readjudication of the appeal.  Id.

Regarding the veteran's claim for an increased rating for his 
service connected PTSD, in a letter dated January 2004, the 
RO informed the veteran of the medical and other evidence 
needed to substantiate his claims for service connection for 
PTSD, what medical or other evidence he was responsible for 
obtaining, and what evidence VA would undertake to obtain.  
The letter told the veteran that he could either sign 
releases so that VA could request relevant records, or he 
could send the evidence himself.  This notice served to tell 
him to submit relevant records in his possession.  The 
veteran demonstrated his actual knowledge of the need to 
submit relevant evidence in his possession by submitting 
additional medical evidence that became available to him.

The January 2004 notice provided information only regarding 
the claims for service connection.  Once service connection 
was granted, the claim was substantiated and further notice 
was not required.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The January 2004 notice was provided prior to the April 2004 
initial decision on the claim.  Additionally, the March 2004 
letter indicated that the veteran had notified the VA that he 
did not have any private medical reports to submit regarding 
his PTSD claim.

Any timing or notice deficiency would not be prejudicial to 
the veteran because of the veteran's April 2005 statement.  
In this statement, the veteran responded to the January 2004 
and March 2004 letters by indicating that he had no 
additional evidence and wanted his appeal to proceed without 
further delay as all of the facts and evidence in support of 
the issues advanced by the claimant were in the claims 
folder.  In other words, he had the opportunity to submit 
additional evidence and have his claim re-adjudicated, but 
declined to do so.

Regarding the veteran's claim for service connection for 
hearing loss, in a letter issued in March 2004, the RO 
notified the veteran of the evidence needed to substantiate 
his claim for service connection for hearing loss.

This VCAA notification action satisfied the second and third 
elements of the duty to notify by informing the veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them. 

Finally, with respect to the fourth element, the March 2004 
VCAA letter contained a notation that the veteran was to 
inform the VA if there was any other evidence or information 
that he thought would support his claim.  This statement 
served to advise the veteran to submit any evidence in his 
possession pertinent to the claims on appeal. 

Here, the notice was in fact provided prior to the appealed 
rating decision, fully in accordance with Pelegrini II and 
Mayfield.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

In the appeal for an increased rating for the veteran's PTSD, 
in the appealed April 2004 rating decision, the veteran was 
clearly notified that an evaluation of 30 percent had been 
assigned and that this evaluation had been effectuated as of 
November 2003.  

Thus, all required notice was given for the PTSD claim.

In the appeal for hearing loss, the first three elements of 
Dingess notice are satisfied in the March 2004 letter.  
However, the veteran did not receive notice about the 
evidence needed to establish a rating or notice regarding an 
effective date.  Since the claim for service connection for 
hearing loss is being denied, no rating is being given and no 
effective date is being set.  He is, therefore, not 
prejudiced by the absence of notice on these elements.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

Thus, all required notice was given for the hearing loss 
claim.

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  
This "duty to assist" contemplates that VA will help a 
claimant obtain records relevant to his claim(s), whether or 
not the records are in Federal custody, and that VA will 
provide a medical examination and/or opinion when necessary 
to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the present case, the RO has obtained records of treatment 
reported by the veteran, including service medical records, 
and afforded him comprehensive VA examinations in January 
2004 and March 2004 addressing the disorders at issue on 
appeal.  There is no indication from the record of additional 
medical treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits. 


I.  Entitlement to Increased Rating for the Veteran's Service 
Connected PTSD

A.  Applicable law and regulations in increased evaluation 
claims

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2005).

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  

The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  The regulations 
do not give past medical reports precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. § 4.126(a) (2005).

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126(b) 
(2005).

B.  Factual background

The veteran contends that he is entitled to an increase of 
his current 30 percent disability rating for his service 
connected PTSD.

In December 2003, the veteran was initially diagnosed with 
PTSD.  His mood was somewhat depressed; he had difficulty 
sleeping, had invasive thoughts, had an irritable temper and 
startled responses.  The veteran was informed that his 
behavior was consistent with the diagnosis of PTSD.

In January 2004, the veteran began counseling for his PTSD.  
He presented with complaints of nightmares, waking up in a 
cold sweat, tremors, racing thoughts and anger episodes where 
he lost his control and temper.  However, he had no suicidal 
ideation and his thought process was intact as he was 
appropriately oriented in all spheres.  He was again assessed 
with PTSD.

In January 2004, the veteran underwent a VA examination for 
his PTSD.  Regarding the veteran's employment, the examiner 
noted that since 1967, the veteran has moved from one company 
to another at least two dozen times as he obviously could not 
stay put in the same spot for a long time.  The veteran 
currently was employed as a plumber but was laid off because 
he was very slow.

The veteran's affect was a little depressed and his mood was 
low.  He had difficulty concentrating as he was nervous, high 
strung and constantly vigilant.  However, he had no suicidal 
ideation, maintained adequate personal hygiene and had no 
cognitive impairment.  He also had no delusional ideas or 
thought disorder nor did he experience any memory deficit.

The veteran had a short fuse, poor impulse control, and 
easily showed outbursts and irritability.  The examiner also 
noted that he is not able to interact comfortably with other 
people.  The veteran was diagnosed with chronic combat 
related PTSD with a tendency to be reclusive and isolated.

In February 2004, the veteran underwent a psychological 
evaluation at the Bath VAMC related to his diagnosed PTSD.  
His profile suggested that he suffered severe symptoms of 
depression including irritability and feelings of 
worthlessness.  

In April 2004, the veteran continued his psychiatric therapy 
and consultation at Elmira, New York COBC.  His affect was 
somewhat worrisome and he was somewhat depressed.  However, 
he again had no suicidal ideation and his cognitive function 
and memory seemed in tact. 

The Board also notes its review of the May 2005 statement by 
the veteran's wife.  She described the veteran's sleep 
disturbances and episodes of anger and irritability.  She 
stated that the veteran's social behavior was strange at 
times and she also suspected that he got laid off sooner at 
times because of his personality. 

C.  Analysis

The veteran's PTSD has been rated 30 percent disabling under 
Diagnostic Code 9411.  The rating criteria for PTSD are as 
follows:

A 30 percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
normal routine behavior, self-care, and conversation), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment; mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work- like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name. 38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).

After reviewing the aforementioned medical evidence and the 
veteran's wife's statement in light of the Diagnostic Code 
9411, the Board determines that the veteran demonstrated 
occupational and social impairment with reduced reliability 
and productivity which warrants a 50 percent disability.  

Medical records indicated that he demonstrated somewhat of a 
depressed affect.  The veteran experienced disturbances in 
motivation and mood as on numerous occasions he demonstrated 
anger and irritability. 

The January 2004 VA examination also indicated that the 
veteran had difficulty with his work and social relationships 
as he could not stay in the same employment spot for a long 
time and had a tendency to be reclusive and isolated.  

The veteran's wife's statement similarly indicated that the 
veteran's social behavior was odd at times while his 
personality was not conducive to his employment.

A higher evaluation of 70 percent under Diagnostic Code 9411 
is not warranted as the veteran displayed no suicidal 
ideation and his depression did not interfere with his 
ability to function independently.  He also maintained his 
personal hygiene and appearance while experiencing no spatial 
disorientation as his cognitive function and memory were in 
tact. 

Under the provisions of 38 C.F.R. § 3.321(b) (2005), in 
exceptional cases an extraschedular evaluation can be 
provided in the interest of justice.  The governing norm in 
such a case is that the case presents such an unusual or 
exceptional disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  In this case, marked 
interference with employment has not been shown or alleged 
and the disability has not required any periods of 
hospitalization.  The criteria for referral for 
extraschedular consideration are not met.

The evidence regarding the veteran's service-connected PTSD 
is shown to be productive of a disability picture that more 
nearly approximates that of occupational and social 
disability with reduced reliability and productivity.  
Therefore, an increased rating of 50 percent disabling for 
PTSD is granted.  


II.  Entitlement to service connection for bilateral hearing 
loss:

A.  Applicable laws and regulations in service connection 
claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection can also be established for a chronic 
disease, including sensorineural hearing loss as a disease of 
the central nervous system, first shown to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2005).  

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures pure tone threshold 
hearing levels (in decibels) over a range of frequencies (in 
hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.

B.  Factual Background

The veteran contends that he incurred a bilateral hearing 
loss disability while in service as a mortar man in the 
Vietnam War.

The veteran's entrance examination in June 1965 indicated 
that he had experienced ear, nose and throat trouble.  
However, a separation examination in June 1967 indicated that 
he had no ear, nose or throat trouble nor were there any 
hearing related issues in any other service medical records.

In December 1991, the veteran presented to Lawrence Mathieu 
Associates with complaints of a hearing problem.  It was 
noted that he was exposed to noise intermittently in his work 
as a plumber.

In January 2004, the veteran presented to Sonsire Audiology 
Associates again for his hearing loss.  He was diagnosed with 
long standing hearing loss with most likely an occupational 
etiology.  There was no mention of possible noise exposure in 
service as a contributing factor.

In March 2004, the veteran underwent a VA examination for his 
hearing loss.  For the right ear, his examination revealed 
pure tone thresholds of 15, 25, 60, 65 and 65 decibels at the 
frequencies of 500, 1000, 2000, 3000 and 4000 Hertz.  The 
left ear had pure tone thresholds of 15, 15, 55, 65 and 65 
decibels at the same frequencies. The veteran was diagnosed 
with symmetrical hearing loss with good word recognition.

The examiner noted that while the veteran reported that he 
had been exposed to noise in service, his service medical 
records noted no decline in hearing as it actually improved 
on discharge compared to admission.  The veteran also had a 
history of both occupational noise exposure and familial 
hearing loss.

Based on these factors, the examiner determined that the 
veteran's hearing loss is not as least as likely as not 
related to service.

C.  Analysis

While the VA examination findings in March 2004 reveal a 
hearing loss that meets VA's definition of a hearing loss 
disability, there is no causal relationship relating his 
current hearing loss and his active duty.  His service 
medical records do not indicate any hearing loss while the VA 
examiner and private records both concluded that his current 
hearing loss is a result of occupational etiology.

Additionally, as there is no evidence that the veteran's 
hearing loss was first shown within one year of his 
separation of service, service connection is not established 
for a chronic disease. 

In the absence of a causal relationship between the veteran's 
current hearing loss and his active duty, the preponderance 
of the evidence is against the claim for service connection, 
and the claim must be denied.  Since the preponderance of the 
evidence is against the claim for service connection, the 
benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

An increased 50 percent evaluation is granted for the 
veteran's PTSD, subject to the controlling laws and 
regulations governing monetary disbursements.

Entitlement to service connection for bilateral hearing loss 
is denied.


____________________________________________
LAWRENCE M. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


